Citation Nr: 1222092	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  12-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include medial and lateral meniscal tears and degenerative joint disease status post arthroscopy.

2.  Entitlement to service connection for a right knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from July 1962 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for left knee medial and lateral meniscal tear and degenerative joint disease status post arthroscopy (claimed as a left knee condition) and right knee degenerative joint disease (claimed as a right knee condition).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has indicated that he first received treatment for his bilateral knee disabilities in the early 1970s, and subsequently sought treatment in the late 1990s; the earliest private medical record in the claims file, however, is dated in 2001.  VA has a duty to obtain relevant medical treatment records.  "The only way to adjudicate a Veteran's claim properly and fairly is to obtain all pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The July 2010 examiner specifically indicated that he did not have access to the Veteran's records from the 1970s or from the 1999-2000 time period.  The agency of original jurisdiction (AOJ) should contact the Veteran to determine the location of the records, and thereafter attempt to obtain these records and associate them with the claims file. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The matter is also being remanded to obtain an adequate opinion regarding the Veteran's bilateral knee disabilities.  The Veteran contends that his knee disabilities are related to his duties as a parachutist in the Army, and specifically to the numerous hard, painful landings he experienced in which his equipment bag would cause him to land incorrectly.  He was provided a VA examination for his knees in July 2010.  The examiner diagnosed degenerative joint disease of the right knee, and with respect to the left knee, medial and lateral meniscal tear, and degenerative joint disease, with left knee surgeries.  The examiner opined that neither knee disability was causally related to service; the examiner's opinions in this regard, however, are inadequate.  

Initially, the examiner relied on an improper foundation for his opinions.  In opining that it was not at least as likely as not that the Veteran's left knee disability was related to service, the examiner specifically relied in part on the lack of in-service treatment and the lack of documented left knee treatment between the Veteran's separation in 1965 and his 2001 surgery.  Regarding the Veteran's right knee disability, the examiner relied in part on the lack of documentation of a right knee problem during service and from separation in 1965 until 2010 for his negative opinion concerning in-service incurrence.  

The examiner also failed to address the Veteran's reports concerning the injuries he suffered in service.  While the examiner "conceded orthopedic trauma" in his report, there was no analysis of such trauma when providing the opinion of etiology. 

The failure to address the Veteran's contentions, and the reliance on the absence of treatment as the basis for an opinion, while ignoring the Veteran's report of an in-service injury, is improper.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

Further, a lack of continuity of medical treatment, in and of itself, is an insufficient basis upon which to deny service connection.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In short, any opinions concerning the etiology of the Veteran's left and right knee disabilities must take into account the Veteran's statements concerning the history of those disabilities, as well as his history of injury to his knees.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim for bilateral knee disabilities, specifically to include the treatment he received in the 1970s and the late 1990s. 

2.  After the Veteran has signed any necessary releases, the AOJ should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records, if any.

3.  After completing all development identified above, the AOJ should arrange for the Veteran to undergo a VA orthopedic examination to determine the etiology of his bilateral knee disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and etiology of the Veteran's bilateral knee disabilities.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an opinion as to whether the Veteran's left knee disability was, at least as likely as not (50 percent or greater probability) incurred in service.

The examiner should then provide an opinion as to whether the Veteran's right knee disability was, at least as likely as not (50 percent or greater probability) incurred in service.

In formulating opinions concerning the Veteran's left and right knee disabilities, the examiner should address the Veteran's contentions concerning his in-service activity as a parachutist, including the number of jumps he completed, and his reports of hard, "incorrect," and painful landings.  

The examiner is asked to address the Veteran's reports concerning the timing of his first treatment for his left knee in the early 1970s, and that treatment's relationship, if any, to the Veteran's time in service.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4. Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


